Exhibit 10.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

 

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of June 28, 2017 (this
“Amendment”), by and between TH COMMERCIAL JPM LLC (“Seller “) and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, a national banking association (“Buyer”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Repurchase Agreement (as defined below).

 

RECITALS

 

WHEREAS, Seller and Buyer are parties to that certain Uncommitted Master
Repurchase Agreement, dated as of December 3, 2015 (the “Existing Repurchase
Agreement”; as amended hereby and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Repurchase Agreement”);

 

WHEREAS, in connection therewith, Seller and Buyer entered into that certain Fee
and Pricing Letter, also dated as of December 3, 2015 (the “Existing Fee
Letter”; as amended by that certain Amendment No. 1 to Fee and Pricing Letter,
dated as of the date hereof (the “Fee Letter Amendment”), and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Fee Letter”);

 

WHEREAS, Seller has requested that from and after the Effective Date, (a) Two
Harbors Investment Corp., a Maryland corporation (“Initial Guarantor”), shall be
released from its obligations under that certain Guarantee Agreement, dated as
of December 3, 2015 (the “Existing Guarantee Agreement”), made by Initial
Guarantor in favor of Buyer, and (b) simultaneously therewith, Granite Point
Mortgage Trust Inc., a Maryland corporation (“New Guarantor”), shall become the
guarantor pursuant to an Amended and Restated Guarantee Agreement, dated as of
the date hereof (the “New Guarantee Agreement”), made by New Guarantor in favor
of Buyer; and

 

WHEREAS, Seller and Buyer have agreed, subject to the terms and conditions
hereof, that the Repurchase Agreement shall be amended as set forth in this
Amendment.

 

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer agree as follows:

 

SECTION 1.                         Amendments to Repurchase Agreement.

 

(a)         The definitions of “Affiliate” “Change of Control”, “Guarantee
Agreement”, “Guarantor”, “Manager”, “Maturity Date” and “Maximum Facility
Amount”, as set forth in Article 2 of the Repurchase Agreement, are each hereby
amended and restated in their entirety to read as follows:

 

“Affiliate” shall mean, when used with respect to any specified Person, (i) any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or

 

--------------------------------------------------------------------------------


 

indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto, or (ii) any “affiliate” of such Person, as such term is
defined in the Bankruptcy Code; provided, however, that in no event shall any of
the following entities be considered an “Affiliate” of Seller or Guarantor:
(i) Pine River Domestic Management L.P., Pine River Capital Management LLC, PRCM
Advisers LLC or Manager (collectively, the “Pine River Entities”); or (ii) any
Subsidiary or other Affiliate of, or any fund or other entity managed or advised
from time to time by, any of the Pine River Entities solely to the extent that
such Person would be considered an Affiliate solely as a result of a Pine River
Entity’s direct or indirect ownership interest therein.

 

“Change of Control” shall mean, (a) with respect to Seller or Guarantor, if any
“person” or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall become,
or obtain rights (whether by means of warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of a percentage of the total voting power of all
Capital Stock of such Person entitled to vote generally in the election of
directors, members or partners of 35% or more, (b) if Guarantor shall cease to
own and Control, of record and beneficially, directly, 100% of each class of
outstanding Capital Stock of Granite Point Operating Company LLC (hereinafter,
“OPCO”), (c) if OPCO shall cease to own and Control, of record and beneficially,
directly, 100% of each class of outstanding Capital Stock of TH Commercial
Holdings LLC (hereinafter, “Holdings”), (d) with respect to Parent, if Holdings
shall cease to own and Control, of record and beneficially, directly, 100% of
each class of outstanding Capital Stock of Parent, (e) with respect to Seller,
if Parent (or a replacement for Parent that is acceptable to Buyer, which enters
into a pledge agreement and delivers to Buyer the membership interest
certificates in Seller, in each case, in form and substance acceptable to Buyer)
shall cease to own and Control, of record and beneficially, directly 100% of
each class of outstanding Capital Stock of Seller or (f) with respect to
Manager, the sale, merger, consolidation or reorganization of Manager with or
into any entity that is not an Affiliate of the Manager or Guarantor as of the
Closing Date.

 

“Guarantee Agreement” shall mean the Amended and Restated Guarantee Agreement,
dated as of June 28, 2017, from Guarantor in favor of Buyer, in form and
substance acceptable to Buyer, as may be amended from time to time in accordance
therewith.

 

“Guarantor” shall mean Granite Point Mortgage Trust Inc., a Maryland
corporation.

 

“Manager” shall mean Pine River Capital Management L.P., a Delaware limited
partnership.

 

2

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean June 28, 2019 or the immediately succeeding Business
Day, if such day shall not be a Business Day (the “Initial Maturity Date”), or
such later date as may be in effect pursuant to Article 3(n) hereof.  For the
sake of clarity, the Maturity Date shall not be any date beyond June 28, 2020
(the “Final Maturity Date”).

 

“Maximum Facility Amount” shall mean $500,000,000.

 

(b)         Article 2 of the Repurchase Agreement is hereby amended by inserting
the following new defined term in correct alphabetical order:

 

“Amendment Structuring Fee” shall have the meaning specified in the Fee Letter.

 

(c)          Article 3(n)(i) of the Repurchase Agreement is hereby amended by
deleting the date “December 3, 2018” at the end thereof and inserting the date
“June 28, 2020” in lieu thereof.

 

(d)         Exhibit XVI to the Repurchase Agreement is hereby amended and
restated in its entirety as set forth on Exhibit A to this Amendment.

 

(e)          Annex I to the Repurchase Agreement is hereby amended and restated
in its entirety as set forth on Annex I to this Amendment.

 

(f)           Exhibit II to the Repurchase Agreement is hereby amended and
restated in its entirety as set forth on Exhibit II to this Amendment.

 

SECTION 2.                         Conditions Precedent.  This Amendment shall
become effective on the date upon which all of the following has occurred, but
only so long as all of the following has occurred on or before September 30,
2017:

 

(a)         Buyer has received written notice from Seller that a public offering
involving the issuance of common equity interests in New Guarantor has achieved
financial close;

 

(b)         this Amendment has been executed and delivered by a duly authorized
officer of each of Seller and Buyer;

 

(c)          the Fee Letter Amendment has been executed and delivered by a duly
authorized officer of each of Seller and Buyer;

 

(d)         the New Guarantee Agreement has been executed and delivered by New
Guarantor and acknowledged by Initial Guarantor and Buyer;

 

(e)          Buyer has received payment from Seller of the Amendment Structuring
Fee; and

 

(f)           Buyer has received secretary certificates, incumbency certificates
and lien searches in respect of New Guarantor relating to bankruptcy, judgments,
litigation, tax liens and

 

3

--------------------------------------------------------------------------------


 

UCC filings, and opinions as to corporate and enforceability matters of New
Guarantor and either new legal opinions or bring down letters (affirming the
legal opinions provided to Buyer on the Closing Date), in each case, acceptable
to Buyer and its counsel (such date on which each of the conditions set forth in
clauses (a) through (f) are satisfied, the “Effective Date”).

 

If all of the conditions set forth in this Section 2 have not been satisfied on
or before September 30, 2017, this Amendment, the Fee Letter Amendment and the
New Guarantee Agreement shall each be null and void, and the Existing Repurchase
Agreement, the Existing Fee Letter and the Existing Guarantee Agreement shall
each remain fully enforceable in all respects in accordance with their
respective terms.

 

SECTION 3.                         Covenant Compliance Certificate.  Seller
further covenants and agrees that (a) Seller shall deliver to Buyer within five
(5) Business Days following the Effective Date a Covenant Compliance Certificate
in form and substance satisfactory to Buyer and (b) failure by Seller to comply
with the preceding clause (a) shall constitute an immediate Event of Default
under Article 12 of the Repurchase Agreement.

 

SECTION 4.                         Representations and Warranties.  On and as of
the Effective Date and the date first above written, Seller hereby represents
and warrants to Buyer that (a) it is in compliance with all the terms and
provisions set forth in the Repurchase Agreement on its part to be observed or
performed, (b) after giving effect to this Amendment, no Default or Event of
Default under the Repurchase Agreement has occurred and is continuing, and
(c) after giving effect to this Amendment, the representations and warranties
contained in Article 9 of the Repurchase Agreement are true and correct in all
respects as though made on such date (except for any such representation or
warranty that by its terms refers to a specific date other than the date first
above written or the Effective Date, in which case it shall be true and correct
in all respects as of such other date).

 

SECTION 5.                         Limited Effect.  Except as expressly amended
and modified by this Amendment, the Repurchase Agreement and each of the other
Transaction Documents shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms; provided, however, that upon
the Effective Date, (a) all references in the Repurchase Agreement to the
“Transaction Documents”  shall be deemed to include, in any event, this
Amendment, and (b) each reference to the “Repurchase Agreement” in any of the
Transaction Documents shall be deemed to be a reference to the Repurchase
Agreement as amended hereby.

 

SECTION 6.                         Counterparts.  This Amendment may be executed
in counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (.PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

 

SECTION 7.                         Costs and Expenses.  Seller shall pay Buyer’s
reasonable actual out of pocket costs and expenses, including reasonable fees
and expenses of accountants, attorneys and advisors, incurred in connection with
the preparation, negotiation, execution and consummation of this Amendment.

 

4

--------------------------------------------------------------------------------


 

SECTION 8.                         Submission to Jurisdiction.  Each party
irrevocably and unconditionally (i) submits to the non-exclusive jurisdiction of
any United States Federal or New York State court sitting in Manhattan, and any
appellate court from any such court, solely for the purpose of any suit, action
or proceeding brought to enforce its obligations under this Amendment or
relating in any way to this Amendment and (ii) waives, to the fullest extent it
may effectively do so, any defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and any right of jurisdiction on
account of its place of residence or domicile.

 

To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Amendment or relating in any way to this Amendment.

 

The parties hereby irrevocably waive, to the fullest extent each may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding and irrevocably consent to the service of any summons and complaint
and any other process by the mailing of copies of such process to them at their
respective address specified in the Repurchase Agreement.  The parties hereby
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Section 8 shall affect the right
of Buyer to serve legal process in any other manner permitted by law or affect
the right of Buyer to bring any action or proceeding against any Seller or its
property in the courts of other jurisdictions.

 

SECTION 9.                         WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT.

 

SECTION 10.                              GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

[SIGNATURES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

 

BUYER:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

 

a national banking association organized under the laws of

the United States

 

 

 

 

 

 

By:

/s/ Thomas N. Cassino

 

 

Name: Thomas N. Cassino

 

 

Title: Executive Director

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

TH COMMERCIAL JPM LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment

 

EXHIBIT XVI

 

FORM OF COVENANT COMPLIANCE CERTIFICATE

 

[    ] [  ], 201[ ]

 

JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179
Attention:  Thomas Nicholas Cassino

 

This Covenant Compliance Certificate is furnished pursuant to that certain
Master Repurchase Agreement, dated as of December 3, 2015 by and between
JPMorgan Chase Bank, National Association (“Buyer”), TH Commercial JPM LLC
(collectively, “Seller”) (as amended, restated, supplemented, or otherwise
modified and in effect from time to time, the “Master Repurchase Agreement”). 
Unless otherwise defined herein, capitalized terms used in this Covenant
Compliance Certificate have the respective meanings ascribed thereto in the
Master Repurchase Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.              I am a duly elected Responsible Officer of Seller.

 

2.              All of the financial statements, calculations and other
information set forth in this Covenant Compliance Certificate, including,
without limitation, in any exhibit or other attachment hereto, are true,
complete and correct as of the date hereof.

 

3.              I have reviewed the terms of the Master Repurchase Agreement and
I have made, or have caused to be made under my supervision, a detailed review
of the transactions and financial condition of Seller during the accounting
period covered by the financial statements attached (or most recently delivered
to Buyer if none are attached).

 

4.              I am not  aware of any facts, or pending developments that have
caused, or may in the future cause the Market Value of any Purchased Asset to
decline at any time within the reasonably foreseeable future.

 

5.              As of the date hereof, and since the date of the certificate
most recently delivered pursuant to Article 11(j) of the Master Repurchase
Agreement, Seller has observed or performed all of its covenants and other
agreements in all material respects, and satisfied in all material respects,
every condition, contained in the Master Repurchase Agreement and the related
documents to be observed, performed or satisfied by it.

 

6.              The examinations described in Paragraph 3 above did not
disclose, and I have no knowledge of, the existence of any condition or event
which constitutes an Event of Default or Default during or at the end of the
accounting period covered by the attached financial

 

--------------------------------------------------------------------------------


 

statements or as of the date of this Covenant Compliance Certificate (including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

 

7.              As of the date hereof, each of the representations and
warranties made by Seller in the Master Repurchase Agreement are true, correct
and complete in all material respects with the same force and effect as if made
on and as of the date hereof, except as to the extent of any Approved
Exceptions.

 

8.              No condition or event that constitutes a “Termination Event”,
“Event of Default” or any similar event by Seller, however denominated, has
occurred or is continuing under any Hedging Transaction.

 

9.              Attached as Exhibit 1 hereto is a description of all interests
of Affiliates of Seller in any Underlying Mortgaged Property (including without
limitation, any lien, encumbrance or other debt or equity position or other
interest in the Underlying Mortgaged Property that is senior or junior to, or
pari passu with, a Mortgage Asset in right of payment or priority).

 

10.       Attached as Exhibit 2 hereto are the financial statements required to
be delivered pursuant to Article 11 of the Master Repurchase Agreement (or, if
none are required to be delivered as of the date of this Covenant Compliance
Certificate, the financial statements most recently delivered pursuant to
Article 11 of the Master Repurchase Agreement), which financial statements, to
the best of my knowledge after due inquiry, fairly and accurately present in all
material respects, the financial condition and operations of Seller as of the
date or with respect to the period therein specified, determined in accordance
with the requirements set forth in Article 11.

 

11.       Attached as Exhibit 3 hereto are the calculations demonstrating
compliance with the financial covenants set forth in Article 9 of the Guarantee
Agreement.

 

To the extent that Financial Statements are being delivered in connection with
this Covenant Compliance Certificate, Seller hereby makes the following
representations and warranties: (i) it is in compliance with all of the terms
and conditions of the Master Repurchase Agreement and (ii) it has no claim or
offset against Buyer under the Transaction Documents.

 

To the best of my knowledge, Seller has, during the period since the delivery of
the immediately preceding Covenant Compliance Certificate, observed or performed
all of its covenants and other agreements in all material respects, and
satisfied in all material respects every condition, contained in the Master
Repurchase Agreement and the related documents to be observed, performed or
satisfied by it, and I have no knowledge of the occurrence during such period,
or present existence, of any condition or event which constitutes an Event of
Default or Default (including after giving effect to any pending Transactions
requested to be entered into), except as set forth below.

 

Described below are the exceptions, if any, to paragraph 10, listing, in detail,
the nature of the condition or event, the period during which it has existed and
the action which the Guarantor or Seller has taken, is taking, or proposes to
take with respect to each such condition or event:

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered this [  ] day of [    ], 201[  ].

 

TH COMMERCIAL JPM LLC, a
Delaware limited liability company

 

 

By:

 

 

 

Name:

 

Title:

 

 

GRANITE POINT MORTGAGE TRUST INC.,
a Maryland corporation

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Annex I to Amendment

 

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Buyer:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention: Ms. Nancy S. Alto

Telephone: (212) 834-3038

Telecopy: (917) 546-2564

 

With copies to:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

383 Madison Avenue

New York, New York 10179

Attention: Thomas Nicholas Cassino

Telephone: (212) 834-5158

Telecopy: (212) 834-6029

 

and

 

Cadwalader Wickersham & Taft LLP

227 West Trade Street

Charlotte, North Carolina 28202

Attention: Stuart N. Goldstein, Esq.

Telephone: (704) 348-5258

Telecopy: (704) 348-5200

 

Seller:

 

TH Commercial JPM LLC

601 Carlson Parkway, Suite 1400

Minnetonka, MN 55305

Attention: General Counsel

Telephone:  (212) 364-5500
Email:  legal-gp@prcm.com

 

With a copy to:

 

Granite Point Mortgage Trust Inc.
590 Madison Avenue, 36th Floor
New York, NY  10022
Attention:                                         General Counsel
Telephone:  (212) 364-5500
Email:  legal-gp@prcm.com

 

--------------------------------------------------------------------------------


 

Exhibit II to Amendment

 

AUTHORIZED REPRESENTATIVES OF SELLER

 

 

Name

 

Specimen Signature

 

 

 

John A. Taylor

 

 

 

 

 

Marcin Urbaszek

 

 

 

 

 

Rebecca B. Sandberg

 

 

 

 

 

Mary Riskey

 

 

 

--------------------------------------------------------------------------------